DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-8 and 10-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of without significantly more.  
Re step 2A prong 1, the claims as a whole recite a method and computer device of organizing human activities/ interaction.  More specifically, the claimed invention is drawn to practicing a fundamental economic practice, such as resulting in the generating of a receipt/ voucher/ gift card/ movie pass/ boarding pass/ digital card.  The mere nominal recitation of a generic computer device and applications do not take the claim out of the human interactions grouping.  Thus the claim recites an abstract idea.  
Re Step 2A prong 2, the claim as a whole merely describes how to generally apply the concept of generation of a voucher/ receipt/ gift card/ movie pass/ boarding pass/ digital card.  The claims component components are recited at a high level of generality and are merely invoked as tools to perform data transfer and reception.  Simply implementing an abstract idea on a generic computer and generic software sending and receiving is not a practical application of the abstract idea.  The limitations of applications are merely seen as software commands/ programming executed by a generic computer.  Sending and receiving of data from applications/ interfaces is merely generic data transfer which is not significantly more than the abstract idea, and is not a practical application.
Re Step 2B, as noted previously the claims merely describe how to apply the concept of generating such a financial document/ card/ receipt/ voucher/ record/ digital representation.  Thus, even when viewed as a hole, nothing in the claim adds significantly more and thus the claims are ineligible.
Re the limitations specifying the details of the service ID/ style/ type, , the Examiner notes that the new limitations are merely specifying details (types of data of a card) and thus is just providing additional limitations drawn toward the abstract idea (specifying details of card data) and thus is not is not a practical application or significantly more as it just describes data.
Re the dependent claims, they merely further specific the abstract idea including interfaces, specific data being transferred and received, and therefore is merely applying the concept in a generic computer environment. The specifying of types of data/ and what an ID indicates or a format or processing type indicates, without actually using such limitations functionally in the claims, is merely seen as specifying further data types, which is merely details specifying the abstract idea.
Re the limitations of the reminder associated with a card from a second application using a geographic system when the card is near the store, the Examiner notes that such limitations are merely drawn to sending/ transmitting a signal (data) and that the “geographic system” is not positively recited as comprising any type of specific sensor or structural system performing certain steps and is merely a field of use limitation that does not provide a practical application, and thus such generic data communication does not provide a practical application.
Re the newly added limitations, the Examiner notes that they are merely specifying details of the abstract idea, such as what a data represents or comprises, which is not a practical application.  Data is being sent and transmitted to manage an application which is an abstract idea. 
The Examiner notes that the field of use limitation of a geographic information system is not a positive recited limitation  of a geographic information system.  The geographic information system in addition to being a generic computer limitation, is not recited as part of the computer device itself, and is not structurally defined in such a way that that it is taking in data, performing a specific process, and providing a specific output (lacks details of a geographic sensor functioning, for example).
	Appropriate correction is requested.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 and 10-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over White et al., as discussed in the previous Office Action, in view of Feldman et al., as discussed in the previous Office Action.
Re claim 1, White et al. teaches sending, an instruction to process an information card from a first application located on the computing device different from an application that is capable of managing and processing an information card, to a different, second application located on the computing device that is capable of managing and processing one or more distinct types of information cards including the information card, without switching an interface from the first application to the second application, and receiving service data returned by the second application to the first application based on the instruction (paragraph [0040]+ and FIG. 2B+ which teaches a web browser/ webpage/email  (first application on the device) displaying a gift card which is automatically imported into the passbook 160 (second application on the device capable of managing information cards).  As White teaches automatic importing/ rendering of the card into the passbook, it would have been obvious to not change interfaces as to occur automatically such as without interface changing for convenience.
Though silent to explicitly reciting receiving service data returned by the second application (passbook) to the first application based on the instruction, the Examiner notes it would have been obvious for the passbook to provide data to the webpage, such as when the passbook is used for a transaction, wherein the usage is based on the instruction that processed the receipt into the passbook, because without importing/ receiving into the passbook, the card could not be used.   Simply put, based on the instructing it would have been obvious for the second application to return service data to the first application for card usage such as balance information.
White is silent to the limitation of receiving a reminder associated with an information card from a second application using a geographic system when a physical store associated with the information card is nearby, the second application being capable of managing and processing the card, the Examiner notes that the managing and processing had been discussed in the previous action and White generally teaches using location information (712).
Nonetheless, Feldman et al. teaches a second application a reminder/ communication/ notification using a geographic information system when the card is near the store, as Feldman teaches at FIG. 3 that redeemable documents are displayed when the card is near the store.   
Prior to the effective filing date, it would have been obvious to one of ordinary skill in the art to combine the teachings of Feldman for the second application to send the reminder when near a store for convenience and a reminder of a card to use, such as through a GPS type system in order to provide convenience to the user.  As discussed above, the first application can be the email/ browser/ webpage and the second application can be the passbook software.  This passbook software is interpreted as managing and processing the information card absent a specific recitation claimed that prevents the above interpretation.  The passbook communicates with the server for processing and managing the card.
Alternatively, Feldman teaches first and second different applications on a computing device wherein the first application sends an instruction to a second application to process an information card without switching an interface, the second application managing and processing cards and both located on the device (paragraph [0149]+ and FIG. 25+ which teaches that the email/web program can be the first application, module 2550/2555 can be the second application which renders the information card without interface switching (see FIG. 29 for example which keeps the interface as the email program).  Feldman teaches module 2550 can send data using an API provided by 2555 and para [0153] teaches that the notification can include data used by 2555 to gather and render the document including the document module being initiated within the program.  For example, the notification can include data identifying the application that detected the redeemable document, location of the document, information itself (paragraph [0155], and the redeemable module 2550 can be configured to create a notification that the redeemable document was detected and present the notification to the user (paragraph [0150]+).  Thus the creating of the document is interpreted to have service data from the second application (creating it) that is provided to the first application via the displaying of it within the first application.
Re the limitation that the card comprises and displays at least a service ID indicating a particular implementing style and that cards having a same service ID have a same implementing style, the Examiner notes that the logo (FIG. 7) reads on such limitations, where the logo is in a style, as known in the art, for aesthetics, recognizability, etc.
Re the limitation that the card comprises and displays at least a card ID that uniquely identifies the information card, the Examiner notes that unique identifying information such as the PIN, card number, or even the personalized message (FIG. 5).
Even further, the Examiner notes that the prior art teaches the displaying.  Therefore where displaying is taught, the Examiner notes that merely specifying types of information that are not functionally related is not patentably distinguishing as it is merely specifying types of data/ information to be displayed (see In re Gulack/ Ngai).  Displaying of information is well known and conventional in order to convey information to a person/ entity, and merely specifying specific information to be displayed, without a functional relationship is an issue of printed matter and well within the ordinary skill in the art. 
Re the newly added limitation that recites that the service ID identifies a processing type of the information card, the Examiner note that the logo identifies a processing type of the card, such as the merchant logo identifies a processing type of the card, namely how it is processed (as a particular merchant card).  More specifically, when seeing the logo of a particular merchant, this service ID as part of a gift card, is understood to indicate a processing type in that it is to be used to create/ update such as for a new transaction with the card.
Re the newly added limitation that the service id indicates an implementing style that comprises a format for displaying a plurality of fields including at least the card ID, title, and card content, the Examiner notes that it is known and conventional in the art for VISA/ Amex to have a format for displaying the data fields, namely 4 for VISA with 16 digits and 37/34 for Amex with 15 digits.  Accordingly, given the merchant logo it would have been obvious that such a logo identifies a particular format of numbers/ digits/ content/ ID so as to useable by the merchants system, analogous to the formats of VISA/Amex, for example.  
The Examiner also notes that limitations drawn towards printed matter absent a functional relationship to the substrate are not patentably distinguishing.  Namely, the service ID of the prior art, which can be a logo is taught above.  What it represents or identifies is not patentably distinguishing absent a functional relationship to the substrate, because it is merely a data that indicates and identifies.  As the prior art structure has a data, it reads on the limitations.  Nonetheless, the logo can be interpreted as indicating a style, such as the logo is formed in a style.  It identifies a processing type of the card in that identifies that it’s a gift card such as for a creation/ updating operation as part of a transaction
Re claim 2, as discussed above, the instruction is sent to the application through an interface (the examiner has interpreted an interface would have been obvious to exist between applications to permit data transfer).  As the first application as discussed above sends an instruction to the second application, it would have been obvious to be called by in in order to generate the card as discussed above re claim 1.  Further, an API (interface) is discussed above re Feldman (paragraph [0153] +) and thus is an obvious interface between software/ modules/ applications to permit data transfer/ communication as known in the art.
Re claim 3, procession information is interpreted as being sent from the first to second application including parameters and type of card, as parameters and a type of card is generated.  It would have been obvious for such necessary card information to be sent/ communicated in order to generate the card.
Re claim 4, sending data via an interface has been discussed above and would have been obvious for communication.
Re claim 5, a creating operation has been discussed above as a card is generated.  As boarding passes and movie tickets are also taught (paragraph [0045]+ of Feldman), given such a variety of cards/ passes it would have been obvious to update/ query based on intended usage.
Re claim 6, White teaches the processing type includes a creating operation, the processing parameters comprising a card ID, card title, service ID, card content, the service ID identifying an implementation type of the information card (paragraph [0060], [0062]-[0065]m [0066]-[0070]).  Feldman teaches a query operation the parameters comprising the card ID (paragraph [0152]) or deletion (paragraph [0105] +). White teaches rendering the card title and content by a second application based on a type of resource corresponding to the service ID to generate an information card view and to create a background view (paragraph [0060], [0062]-[0065], [0065]-[0070]) and the recited transmitting (paragraph [0060]-[0062]).  The Examiner notes that it would have been obvious that when creating, that such basic data elements would be required in order to render the card.  Displaying and transmitting the card information is an obvious expedient to generate and display for usage, with the necessary information thereon, and as discussed above re claim 1, without changing an interface is an obvious expedient for ease/ automation of digital card creation for convenience.
Re claim 7, White teaches a notification (paragraph [0033]-[0037]) but is silent to explicitly reciting the instruction includes a notification message transmitted by the first application after or when the first application receives a business event triggers by a third application bound to the information card and wherein the processing by the second application comprises obtaining the processing information by the second application based on the processing logic and processing the card based on the processing information.  
However, Feldman teaches the introduction includes a notification message transmitted by the first application after or when the first application receives a business event trigged by a third application  (paragraph [0149] -[0152], [0155], [0110]- [0113], [0078], [0097]), and wherein the processing the card by the second application based on the instruction comprises obtaining  processing logic based on the notification message by the second application, the processing logic determined for the business event  and obtaining and processing (paragraph [0151]-[0152], [0155]+, paragraph [0110]- [0113]).
Prior to the effective filing date it would have been obvious to combine the teachings in order to process the card in accordance with known practices for speed and accuracy and to provide various responses/ changes to the information card based on notifications for card creation/ activation.   
Re claim 8, though White is silent to the details of the service data, Feldman teaches such limitations (paragraph [0150] - [0155]).
Prior to the effective filing date it would have been obvious to combine the teachings to process the card in accordance with known practices for speed and accuracy.  
Re claim 10, the limitations have been discussed above re claim 1.  
Re claim 11, the teachings of White are interpreted to include a current interface by the first application, the current interface of the mobile device and the software executed thereon/ thereby.
Re claim 12, FIG. 2A+ is interpreted as an entrance area that the first application provides and which the triggering is received at.  This is similar to FIG. 29 of Feldman wherein the interface of the first application receives the trigger instruction at an entrance area for card creation.
Re claim 13, Feldman et al. teaches such limitations as discussed above (paragraph [0078], [0097], paragraph [0110]-[0113], [0151] - [0152], [0155]), where it would have been obvious to combine the teachings for trigger benefits for activation/ creation.
Re claim 14, the limitations have been discussed above re claim 1.
Re claim 15, White teaches the interfacing by the first application with the second application to process the card includes transmitting form the first application to the second application an instruction (paragraph [0060] – [0062], [0009]) wherein the Examiner notes that data is obtained from/ received by the second application from the first application, which is interpreted as interacting as recited.
Re claim 16, the recited limitations are taught by White (paragraph [0062-0070] and [0009]).  The Examiner notes that the use of an interface is an obvious expedient to transmit data.  It would have been obvious to call or communicate via an interface between application for data transfer purposes, as discussed above.  APIs are known and have been discussed above as well.  
Re claim 17, the Examiner has interpreted that the triggering event or the current interface information can be interpreted as determining the processing information as it is presented on an interface and also provided by a triggering event in order to create the card. 
Re claim 18, White teaches therein the processing information includes processing parameters associated with the processing of the information card, and wherein the calling by the first application the accessed interface of the second application to transmit the processing information to the second application such that the second application processes the information card based on the processing information includes (paragraph [0062], [0065], [0066]-[0070]); calling by the first application an access interface corresponding to a processing type of the information card to transmit the processing parameters to the second application such that the second application processes the information card based on the processing parameters [0062], [0065], [0066]-[0070]).  The Examiner notes that though silent to explicitly reciting the first application “calling an access interface”, the Examiner notes as discussed above, that data is transmitted/ communicated between applications to process/ create the digital card, for example.  Therefore it would have been obvious to call/ use an interface to permit the data transfer between applications, such interface corresponding to the type of card.
Re claim 19, White teaches calling by the first application the access interface corresponding to the processing type of the information card to transmit the processing parameters to the second application such that the second application processes the information card based on the processing parameters comprises (paragraph [0062], [0065], [0066]-[0070]); calling by the first application the access interface corresponding to the processing type of the information card to transmit a card ID in the processing parameters to the second application as an entrance parameter (paragraph [0060]-[0062]); receiving by the first application from the second application a parameters input interface (paragraph [0060]-[0062]); and providing other parameters in the processing parameters by the first application to the second application via the parameters input interface to allow the second application to process the information card with respect to the processing type based on the card ID and other parameters (paragraph [0060], [0062]-[0070]).  The Examiner notes that the providing of data and parameters to create the card, and that data is communicated via interfaces is known in the art as an obvious expedient to transmit data.
Re claim 20, the limitations have been discussed above re claims 1 and 10.  Mobile devices/ computers have processors and memory.  The Examiner also notes that limitations drawn towards printed matter absent a functional relationship to the substrate are not patentably distinguishing.  Namely, the service ID of the prior art, which can be a logo is taught above.  What it represents or identifies is not patentably distinguishing absent a functional relationship to the substrate, because it is merely a data that indicates and identifies.  As the prior art structure has a data, it reads on the limitations.  Nonetheless, the logo can be interpreted as indicating a style, such as the logo is formed in a style.  It identifies a processing type of the card in that identifies that it’s a gift card such as for a creation/ updating operation as part of a transaction.  

Response to Arguments
Applicant’s arguments with respect to claims have been considered but are not persuasive in light of the rejection above including the 101 for the reasons explained above.  The Examiner suggests, with respect to the 101 rejection, to provide a practical application as opposed to merely data processing steps as it pertains to a card, for example.  The Examiner notes re the prior art argument that the types of data specified by the newly added limitations are taught via the prior art given the Examiners interpretation above, and further noting that printed matter or mere recitations of data displayed without a functional relationship are not patentably distinguishing (printed matter issue) as they merely provide data and it is within the ordinary skill in the art to display data (In re Gulack/ Ngai).
Re the Applicants argument that a geographic information system inherently includes specific hardware and software for capturing data, the Examiner notes that the claim does not recite the structure of such a system or the functionality of such a system, such as by reciting that the system is a GPS system that determines the location of a device, for example.  Instead, it is merely cited in a field of use application to merely communicate (send/ receive) data.  The Examiner notes that claim 1, for example, is drawn to routine data gathering (sending and receiving of data) without reciting a practical application, as data is merely being transmitted and received (managed).  Applications are part of the abstract idea.  There do not appear to be positive recitations of additional structure that are more than the abstract idea / generic computer elements.
Re the Applicants argument that the prior art does not teach the new limitations (103 rejection) the Examiner notes that the limtaitosn are merely drawn to details specifying what a style and processing type is.  The Examiner has interpreted that the logo has a style and the processing type is identified in that it is used as a card for a transaction (creating/ updating is seen as a purchase transcation, for example).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (Wolfond et al. US 20140207682 FIG. 6C showing the interface doesn’t change), Campbell et al. (US 20150269625 wherein the end of paragraph [0018] provides motivation for not changing the interface, Mallikarjunan et al. (US 20140214640) Bellevill et al. (US 10121141) and Garrett et al. (US 20100260388) which shows digital wallets.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL I WALSH whose telephone number is (571)272-2409.  The examiner can normally be reached on 7-9pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve Paik can be reached on 5712722404.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL I WALSH/Primary Examiner, Art Unit 2887